NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

SUSAN WINKLE,                    )
                                 )
           Appellant,            )
                                 )
v.                               )              Case No. 2D13-2124
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed May 20, 2015.

Appeal from the Circuit Court for
Hillsborough County; Martha J. Cook,
Judge.

Ita M. Neymotin, Regional Counsel, and
Walter A. Otto, Jr., Assistant Regional
Counsel of Office of Criminal Conflict
and Civil Regional Counsel, Tampa, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed without prejudice to any right the appellant might have to file a

facially sufficient motion under Florida Rule of Criminal Procedure 3.850.



NORTHCUTT, SILBERMAN, and SALARIO, JJ., Concur.